DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status:
	Claims 1-38 are pending.
	Claims 1-9 and 16-38 are withdrew from consideration, Claim 11 is amended, and claim 10 is cancelled.
	Claims 11-15 are being examined as follow:

Claim Objections
Claims 11 -15 are objected to because of the following informalities:  
In claim 11, the term “circulator/load” should change to “circulator and load”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Jr. et al. (US9380650B2), in view of Schiffmann et al. (US3699899) and further in view of Tabrez et al (US6080270).
Regarding claim 11, Kimrey discloses a microwave heating system for heating articles, said microwave heating system (refer to Fig. 6a) comprising: 
a microwave heating chamber (microwave heating zone #516) for heating said articles(articles #550); 
at least one convey line (conveyance system #540) for transporting said articles(articles #550) through said microwave heating chamber(microwave heating zone #516); 
a microwave distribution system (refer to Fig. 6a) comprising:
a microwave generator (generator #512) for generating microwave energy; 
a first microwave launcher (launchers #522a-f) for directing at least a portion of said microwave energy to said microwave heating chamber (microwave heating zone #516), wherein said first microwave launcher (launchers #522a-f) defines a first launch launchers #522a-f) configured to discharge microwave energy toward said articles (articles #550) on said convey line (conveyance system #540) (refer to Kimrey Fig. 6a shown below);
an automatic control system (control system #390) that control the transfer of articles (articles #550) (refer to Kimrey Paragraph 0074) in a first convey direction (refer to Fig.6a).

    PNG
    media_image1.png
    557
    716
    media_image1.png
    Greyscale

However, Kimrey does not disclose the convey line can change direction and to move said articles in a first convey direction and a second convey direction opposite said first convey direction so that each of said articles is moved past said first launch opening more than once; a circulator/load pair located between said microwave generator and said first microwave launcher to absorb microwave energy reflected back into said microwave distribution system when a gap between said articles passes under said first launch opening.
Schiffmann discloses the convey line can change direction and to move said articles in a first convey direction and a second convey direction opposite said first convey direction so that each of said articles (tray #70) is moved past said first launch opening more than once (Refer to Schiffmann Col 15 line 9-16, cited:” programmer 63 causes motor 64 to advance in the forward direction so that tray 70 is moved to within trap 29 at station No. 3. After the rest interval, programmer 63 causes motor 64 to move in the reverse direction (the conveyor moves in the direction of arrow 68) to return tray 70 to station No. 2”).
Tabrez discloses a circulator (refer as “circulator” on Fig 2a)/load (dummy load #122) pair located between said microwave generator (microwave generator #102) and said first microwave launcher (applicator #108) to absorb microwave energy (refer as the “arrow” symbol in Fig. 2a) reflected back into said microwave distribution system (source #100) when a gap between said articles passes under said first launch opening.

    PNG
    media_image2.png
    539
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimrey’s automatic control system with a convey line control system configured to move said articles in a first convey direction and a second convey direction opposite said first convey direction so that each of said articles is moved past said first launch opening more than once, as taught by Schiffmann, in order to provide a cooling period and the option to reprocess the articles to desired condition, doing so would reduce defect articles and improve defect/production ration [refer to Schiffmann Col 15 line 9-16, “station No. 2” as cool period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimrey’s microwave distribution system to have a circulator/load pair located between said microwave generator and said first microwave launcher to absorb microwave energy reflected back into said microwave distribution system when a gap between said articles passes under said first launch opening, as taught by Tabrez, in order to provide a cost effective systems that are more compact and reduce facility related expenses [refer to Tabrez Col 1, line 54-56 cited: “The present invention provides cost effective apparatus, systems and tools that are more compact and as such reduce facility related expenses while also providing state of the art processing capabilities”].

Regarding claim 12, the modification of Kimrey, Schiffmann and Tabrez discloses substantially all feature set forth in claim 11,  the modification of Kimrey, Schiffmann and Tabrez does not explicitly disclose  the motivation for reversing the convey line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimrey system to have reverse the direction of the convey line once again to have the articles to exit the chamber on the other side, in order each of said articles is moved passed said first launch opening more than twice. 

Regarding claim 13, the modification of Kimrey, Schiffmann and Tabrez discloses substantially all feature set forth in claim 11, Kimrey further discloses said microwave heating chamber (microwave heating zone #516) comprises at least a first zone (the zone before #522a) and a second zone (before #522b zone), wherein said first microwave launcher (#522a) is positioned between said first (the zone before #522a) and second zones (before #522b zone), wherein said convey line (conveyance system #540) control system (control system #390) is configured to move a first group of articles (articles #550) along said convey line (conveyance system #540)  from said first zone (the zone before #522a) to said second zone (before #522b zone) by moving said first group of articles (articles #550) past said first launch (launcher #522a) opening, further comprising a second microwave launcher (launcher #522b) for directing at least a portion of said microwave energy into said microwave heating chamber (microwave heating zone #516), wherein said second microwave launcher (launcher #522b) defines a second launch opening (launcher #522b’s opening) configured to discharge microwave energy toward said articles (articles #550) on said convey line (conveyance system #540), wherein said convey line (conveyance system #540)  control system (control system #390) is configured to move said first group of articles past said second launch opening (launcher #522b’s opening).
However, the modification of Kimrey, Schiffmann and Tabrez does not explicitly disclose  reversing the convey line direction again, such that configured to move said first group of articles past said second launch opening more than once.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimrey‘s system to have reverse the direction of the convey line once again to move said first group of articles past said second launch opening more than once, just as Kimrey’s system original intention of where the articles exit from the system. 

Regarding claim 14, Kimrey further discloses wherein said first and second microwave launchers (#526a-f) are located on opposite sides of said microwave heating chamber (microwave heating zone #516) (refer to Kimrey Fig.6a shown below).

    PNG
    media_image3.png
    557
    716
    media_image3.png
    Greyscale


Regarding claim 15,  Kimrey further discloses wherein said first and second microwave launchers (#526a-f) are located on the same side of said microwave heating chamber (microwave heating zone #516) and are spaced apart from one another in a direction parallel to said first and second directions of convey (refer to Kimrey Fig. 6a shown below).

    PNG
    media_image4.png
    557
    716
    media_image4.png
    Greyscale


Regarding claim 16, Kimrey further discloses wherein said convey line (convey line #542) comprises a plurality of individual convey line segments (refer to Fig. 6b) spaced apart from one another in said microwave heating chamber (microwave heating zone #516) (refer to Kimrey Fig. 6b annotated below).


    PNG
    media_image5.png
    296
    764
    media_image5.png
    Greyscale


Response to Amendment
With respect to the Notification of 112f: the applicant’s amendment filed on December 10th 2020 that overcame the Notification of 112f in the previous office action. 

Response to Argument
	Applicant's arguments filed on December 10th 2020, have been fully considered but they are not persuasive as the following reasons:
	A. The applicants argue: “Neither Kimrey nor Schiffmann describe or suggest a circulator/load pair in a microwave distribution system, as included in claim 11. Moreover, as described in the specification and as included in claim 11, the circulator/load pair absorbs reflected/excess microwave energy, particularly when a gap between articles passes below a microwave launcher of the system. (See, e.g., paragraph [0058]). Neither Kimrey nor Schiffmann discuss reflected microwave energy or potential issues that may arise from reflected microwave energy. Consistently, Kimrey and Schiffmann lack any teachings directed to reflected microwave energy and, more specifically, fail to teach including a circulator/load pair within a microwave distribution system to absorb reflected microwave energy, as included in claim 11” in Remark page 4.
The examiner's response: applicant’s arguments above have been considered but are moot because the arguments do not apply to any of the newly cited references being used in the current rejection. 
Tabrez discloses a circulator (refer as “circulator” on Fig 2a)/load (dummy load #122) pair located between said microwave generator (microwave generator #102) and said first microwave launcher (applicator #108) to absorb microwave energy (refer as the “arrow” symbol in Fig. 2a) reflected back into said microwave distribution system (source #100) when a gap between said articles passes under said first launch opening.

B. With respect to the Restriction’s argument: it is not persuasive, the response to the applicant’s argument is the same as the responded in the previous office action where it was made final. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761